ON MOTION FOR CERTIFICATION

PER CURIAM.
The defendant challenges the three-year mandatory minimum sentence imposed as illegal. The three-year mandatory minimum sentence was added to the Criminal Code by Section 9 of Chapter 99-188, Laws of Florida. The defendant asserts that Chapter 99-188 violates the single subject rule and is unconstitutional. This Court has previously held that Chapter 99-188 does not violate the single subject requirement of the Florida Constitution. State v. Franklin, 836 So.2d 1112, 1113-14 (Fla. 3d DCA 2003) (en banc). As we did in that case, we certify direct conflict with Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002).
Affirmed; direct conflict certified.